Citation Nr: 0949114	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for epididymitis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran had active military service from October 1979 to 
May 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin. 

In a September 2008 decision, the Board, among other things, 
denied an increased (compensable) disability rating for 
epididymitis.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2009, counsel for the Veteran and the 
Secretary of VA filed a Joint Motion for Partial Remand, the 
substance of which will be addressed further below.  An Order 
of the Court dated in May 2009 granted the motion and vacated 
the portion of the Board's decision which denied an increased 
(compensable) disability rating for epididymitis and remanded 
the matter to the Board for compliance with the instructions 
in the Joint Motion. 

In September 2009, the Veteran's attorney requested and was 
granted a 45 day extension of time to submit additional 
argument or evidence.  To date, no additional argument or 
evidence has been received.  

This matter is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the April 2009 Joint Motion, the parties agreed that a 
remand was required to obtain pertinent outstanding VA 
medical records dated from June 2000 to March 2005, to 
include emergency treatment in 2004 and 2005 from the VA 
medical center (VAMC) in Milwaukee, Wisconsin.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claims, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).   In 
addition, while VA medical records from March 2005 to January 
2006 are associated with the claims file, the Board finds 
that the RO should also obtain outstanding VA medical records 
dated from February 2006 to the present.

The parties also agreed that a new VA examination was 
warranted to, essentially, ensure that the record reflects 
the current severity of the Veteran's service-connected 
epididymitis.  The Board notes that the Veteran last 
underwent a VA examination in April 2004.  Hence, a more 
contemporaneous VA examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the disability.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination, by an appropriately qualified medical 
professional, at a VA medical facility.  The Veteran is 
hereby advised that failure to report to any scheduled 
examination, without good cause, shall result in denial of 
the claim for an increased rating.  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to any scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain from the 
Milwaukee VAMC all outstanding records 
pertaining to treatment of the Veteran's 
service-connected epididymitis from June 
2000 to March 2005, to include emergency 
room treatment in 2004 and 2005, and from 
February 2006 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
by an appropriately qualified medical 
professional to assess the nature and 
severity of the Veteran's service-
connected epididymitis.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, (with all 
results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should specifically address 
whether the Veteran's epididymitis has 
required long-term drug therapy, 1-2 
hospitalizations per year and/or 
intermittent intensive management.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed. 

3.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent facility.
4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased (compensable) rating for 
epididymitis in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


